Exhibit EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) by and between Employers Holdings, Inc., a Nevada corporation (the “Company”) and Lenard T. Ormsby (the “Employee”) is entered into as of the17th day of December, 2008, effective as of January 1, 2009 (the “Effective Date”). RECITALS A. The Employee has knowledge and experience applicable to the position of Executive Vice President, Chief Legal Officer and General Counsel. B. The Company desires to continue to employ the Employee to perform certain services for the Company, its parent, if any, and their respective subsidiaries and affiliates (the “Company Affiliates”), as may be required or requested of the Employee in his position as Executive Vice President, Chief Legal Officer and General Counsel, and the Employee desires to continue to be so employed by the Company and to perform such services for the Company and the Company Affiliates. In consideration of the premises above and mutual covenants and promises set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are mutually acknowledged, the parties agree as follows: TERMS 1. Employment. The Company agrees to continue to employ the Employee and the Employee accepts such continued employment upon the terms and conditions specified herein. The Employee agrees to continue to devote substantially all of his time and effort during working hours in the performance of the duties called for herein and agrees that any other non-employment related duties (i.e., industry related groups, service on boards, etc.) will not be allowed to materially interfere with the performance of the duties called for herein. 2. Term. The term of this Agreement shall commence on the Effective Date, and continue for three (3) years (the “Initial Term”), until December 31, 2011, and, thereafter, shall automatically renew for successive two (2) year periods (each, an “Additional Term;” the Initial Term and any Additional Terms, collectively the “Term”), unless either party gives written notice to the other no later than six (6) months prior to expiration of the Initial Term or any Additional Term, as applicable, of an intent not to renew this Agreement; subject, however to earlier termination of the Employee's employment with the Company in accordance with this Agreement (the “Termination Date”).The expiration of this Agreement at the end of the Term, in and of itself, 1 shall not constitute, nor be construed or interpreted as, a termination of the Employee's employment that would make him eligible for benefits or payments under Section 7 below.This Agreement shall expire upon the termination of the Employee's employment for any reason, subject to the provisions of subsection 10(h) below. 3. Services and Duties. The Employee shall continue to serve as Executive Vice President, Chief Legal Officer ad and General Counsel and shall perform such duties as may be assigned by the Chief Executive Officer from time to time.At the request of the Board of Directors of the Company (the “Board”), the Employee shall also serve as a director of the Company and/or one or more of the Company Affiliates at no additional compensation.The Employee agrees that upon the termination of his employment with the Company, he shall resign from the Board and any and all boards of the Company Affiliates effective on the Termination Date. 4. Compensation and Benefits. (a) During the term of this Agreement, the Company shall pay to the Employee an annual salary of not less than $355,000 (“Base Salary”), which amount shall be paid according to the Company’s regular payroll practices. The Company agrees to review the Base Salary on an annual basis and adjust the salary to comply with the executive compensation policy in effect at the time of the review.Any increase made to the annual salary will establish the new Base Salary for the Employee.All payments made pursuant to this Agreement, including but not limited to this subsection 4(a), shall be reduced by and subject to withholding for all federal, state, and local taxes and any other withholding required by applicable laws and regulations. (b) The Company will provide an annual incentive (the “Annual Incentive”) to the Employee during the Term based on the Employee’s and the Company’s performance, as determined by the Board (or a committee thereof) in its sole discretion.In this regard, the Board (or a committee thereof) shall set an annual incentive target of not less than forty-five percent (45%) of Base Salary, and the Annual Incentive shall be paid in accordance with the Company’s regular practice for its senior officers, as in effect from time to time. To the extent not duplicative of the specific benefits provided herein, the Employee shall be eligible to participate in all incentive compensation, retirement, supplemental retirement, and deferred compensation plans, policies and arrangements that are provided generally to other senior officers of the Company at a level (in terms of the amount and types of benefits and incentive compensation that the Employee has the opportunity to receive and the terms thereof) determined in the sole discretion of the Board (or a committee thereof). 2 (c) The Employee agrees that the amounts payable and benefits provided under this Agreement, including but not limited to any amounts payable or benefits provided under this Section 4 and Section 7 constitute good, valuable and separate consideration for the non-competition, assignment and release of liability provisions contained herein. The Employee acknowledges that he is aware of the effect of the non-competition, assignment and release of liability provisions contained herein and agrees that the amounts payable and benefits provided under this Agreement, including but not limited to the amounts payable and benefits provided under this Section 4 and Section 7, if any, constitute sufficient consideration for his agreement to these provisions. (d) In addition to the compensation called for in this Agreement, the Employee shall be entitled to receive any and all employee benefits and perquisites generally provided from time to time to other similarly situated officers of the Companyas well as the benefits and perquisites listed on “Exhibit A” attached hereto and incorporated herein by this reference. 5. Insurance. The Employee agrees to submit to a physical examination at a reasonable time as requested by the Company for the purpose of the Company’s obtaining life insurance on the life of the Employee for the benefit of the Company; provided, however, that the Company shall bear the costs for such examinations and shall pay all premiums on any life insurance obtained as a result of such examinations.The Employee further agrees to submit to drug testing in accordance with the Company's policies and procedures. 6. Termination. (a) The Company, at any time, may terminate this Agreement and the Employee's employment immediately for “Cause”. Cause is defined as: (i) A material breach of this Agreement by the Employee; (ii) Failure or inability of the Employee to obtain or maintain any required licenses or certificates; (iii) Willful violation by the Employee of any law, rule or regulation, including but not limited to any material insurance law or regulation, which violation may, as determined by the Company, adversely affect the ability of the Employee to perform his duties hereunder or may subject the Company to liabilityor negative publicity; or 3 (iv) Conviction or commission of or the entry of a guilty plea or plea of no contest to any felony or to any other crime involving moral turpitude. (b) The Employee may terminate this Agreement and his employment with the Company immediately for “Good Reason,” which shall mean the occurrence ofany of the following events with respect to which the Employee has notified the Company of the existence thereof within no more than ninety (90) days of the initial existence thereof andwhich is not cured by the Company within thirty (30) days of the Company’s receipt of written notice from the Employee of the events alleged to constitute such Good Reason: (i) A material diminution in the Employee’s base compensation; (ii) A material diminution in the Employee’s authority, duties or responsibilities; or (iii) Any other action or inaction that constitutes a material breach by the Company of this Agreement (as may be amended from time to time). (c) The Company may also terminate this Agreement and the Employee's employment upon the occurrence of one or more of the following events or reasons, subject to applicable law (or, in the case of subsection 6(c)(i) below, termination of this Agreement and the Employee's employment will be automatic): (i) Death of the Employee; (ii) The Employee is deemed to be disabled in accordance with the policies of the Company or the law or if the Employee is unable to perform the essential job functions of the Employee’s position with the Company, with or without reasonable accommodation, for a period of more than 100 business days in any 120 consecutive business day period. The Employee is entitled to any and all short term or long term disability programs, like any other employee, in accordance with the terms of such programs and the policies of the Company; or (iii) At any time for any other reason or no reason in the sole and absolute discretion of the Company. 4 7. Payments Upon Termination. (a) Qualifying Termination and Severance Pay.If the Company terminates the Employee's employment prior to the expiration of the Termbut other than during the CIC Period (as defined below) for any reason other than as specified above in subsection 6(a) for Cause, subsection 6(c)(i) by reason of the death of the Employee, or subsection 6(c)(ii) for disability, or if the Employee terminates his employment for Good Reason pursuant to subsection 6(b), the Employee shall receive the following severance pay (the “Severance Pay”): (i) In lieu of any further salary payments to the Employee for periods subsequent to the Termination Date and in lieu of any severance benefit otherwise payable to the Employee, an amount equal to one and one half(1 ½)times Base Salary, payable inequal bi-weekly installments on the Company’s regular payroll dates as in effect on such Termination Date, foreighteen (18)monthsfollowing the Termination Date, commencingwith the payroll date applicable to the first full payroll period following the Termination Date; provided, however, that such payments shall be delayed to the extent required under Section 25 below. The payments shall be subject to normal payroll deductions. (ii) Continuation of themedical, dental and vision insurance coverage in effect on the Termination Date for a period of eighteen (18) months following the Termination Date with the Company paying the employer portion of the premium and the Employee paying the employee portion, including dependents if applicable, of the premium during such eighteen (18) month period, provided that the Employee elects to continue such insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”). The Employee is solely responsible for taking the actions necessary to exercise his rights under COBRA for the insurance coverage the Employee has in effect, including coverage for dependents if applicable, on the Termination Date. (b) Severance Pay as Liquidated Damages.The parties agree, in the event of a material breach of this Agreement by the Company with respect to which the Employee has given notice and that is not cured, in either case, in accordance with subsection 6(b), following which the Employee terminates his employment for Good Reason, that actual damages are speculative and that the amount of the Severance Pay or, if applicable, the CIC Severance Pay (as defined below) set forth herein is liquidated damages and is a reasonable estimate of what damages would be for a material breach of this Agreement. 5 (c) Conditions to Severance Pay or CIC Severance Pay.The Employee agrees and acknowledges that the following must be satisfied by the Employee before he is entitled to the Severance Pay or, if applicable, the CIC Severance Pay provided for herein: (i) That the Employee returns any and all equipment, software, data, property and information of the Company and the Company Affiliates, including documents and records or copies thereof relating in any way to any proprietary information of the Company or any of the Company Affiliates whether prepared by the Employee or any other person or entity. That the Employee further agrees that he shall not retain any proprietary information of the Company or any of the Company Affiliates after the Termination Date; (ii) That the Employee executes a Global Release of Liability, in a form to be determined by the Company in its sole discretion, which releases the Company and the Company Affiliatesfrom liability for any and all claims, complaints and causes of action, whether based in law or equity, arising from, related to or associated with the Employee’s employment by the Companyorunder this Agreement and that such release has become effective and non-revocable. That the Employee further acknowledges and agrees that he has not made and will not make any assignment of any claim, cause or right of action, or any right of any kind whatsoever, arising from, related to or associated with the employment of the Employee by the Company; and (iii) That the Employee reaffirms the covenants contained herein, in writing, including, but not limited to, the covenants set forth in Section 10. Notwithstanding anything in this
